Title: Mathew Carey & Son to Thomas Jefferson, [8 January 1818]
From: Mathew Carey & Son
To: Jefferson, Thomas


                        
                            
                                Sir
                                8 Jan. 1818
                            
                            Your favour with order came to hand yesterday, & we have this day packed for you in 3 paper parcels, the books in the Invoice prefixed.—As they make but 3 very small parcels, we have thought it adviseable to forward the whole per mail, instead of sending to Richmond as you desired.—Hope this will Meet your  approbation.—   Our catalogue is now completed, & by tomorrow’s mail we shall forward a copy of it—   Your obd servts
                            
                                M. Carey & son
                            
                        
                        
                            P.S. We did not observe until the Invoice & letter were finished, that the sheet on which we were writing was torn.—
                        
                    